Citation Nr: 0713490	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 
60 percent for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, with four months prior active duty. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).  In pertinent part of this decision, the RO 
awarded service connection for post-traumatic stress disorder 
and chronic fatigue syndrome and assigned 70 percent and 
60 percent evaluations, respectively.  The veteran asserts he 
warrants evaluations in excess of those assigned.

The Board notes that in an October 2006 supplemental 
statement of the case, the RO included issues of entitlement 
to service connection for a low back strain and entitlement 
to an initial compensable evaluation for gastrointestinal 
disorder with chemical sensitivity as being part of the 
current appeal.  The veteran's representative also included 
these two issues in the March 2007 informal hearing 
presentation.  However, the Board does not find that these 
two issues were perfected for the current appeal.  
Specifically, in a February 2003 rating decision, the RO 
denied service connection for low back strain and granted 
service connection for gastrointestinal disorder with 
chemical sensitivity and assigned a noncompensable 
evaluation.  In March 2003, the veteran submitted a notice of 
disagreement addressing both issues, and a statement of the 
case was issued in March 2004.  It must be noted that a 
separate statement of the case addressing the two issues on 
the title page was also issued on the same day in March 2004.  
That same month, the veteran submitted a VA Form 9, Appeal to 
the Board, wherein he checked the box that states, "I have 
read the statement of the case and any supplemental statement 
of the case I received.  I am only appealing these issues: 
(List below.)."  The veteran indicated that he was appealing 
the rating of 70 percent for post-traumatic stress disorder 
and the rating of 60 percent for chronic fatigue syndrome.  
He attached documents to the VA Form 9, which addressed only 
those two issues listed on the title page.  He made no 
mention of the other two issues.

Further supporting this conclusion that these claims are not 
part of the current appeal is that the veteran has not 
submitted additional argument regarding these two claims and 
the veteran's representative did not include these two issues 
in the "Appeal Pre-Certification Review," submitted in 
February 2007.  Thus, the Board does not consider the two 
issues of entitlement to service connection for a low back 
strain and entitlement to an initial compensable evaluation 
for gastrointestinal disorder and chemical sensitivity as 
being part of the current appeal, as there is no substantive 
appeal.  See 38 C.F.R. § 20.200 (2006) (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).

Additionally, the RO denied a claim for service connection 
for skin rashes in the August 2002 rating decision.  The 
veteran's notice of disagreement, received that same month, 
included this issue as one with which he disagreed.  A 
statement of the case addressing this issue was sent in March 
2005.  The veteran did not submit a substantive appeal for 
this claim, and thus it is not part of the current appellate 
review.  See id.

Finally, during the appeal, the veteran had filed a claim for 
a total rating for compensation based upon individual 
unemployability.  The claim was initially denied in a May 
2003 rating decision, and the veteran submitted a notice of 
disagreement.  The claim was subsequently granted in a May 
2004 decision.  Thus, that issue is not part of the current 
appellate review.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim); Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).  





FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by severe 
impairment in the ability to work, no gross impairment in 
thought processes, adequate grooming, no hallucinations and 
delusions, no evidence of disorientation to time and place, 
and intact memory.

2.  Chronic fatigue syndrome is manifested by no evidence 
that the veteran's routine daily activities have been almost 
completely restricted or that he has been precluded from 
self-care.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
70 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial evaluation in excess of 
60 percent for chronic fatigue syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006)) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in May 2006 and July 2006 letters, the RO 
provided notice to the veteran regarding the information and 
evidence needed to substantiate claims for increase, the 
information and evidence that must be submitted by the 
veteran, and the information and evidence that will be 
obtained by VA.  These letters also notified the veteran that 
he should advise VA of and/or submit to VA any further 
evidence that is relevant to the claims.  Both of these 
letters informed the veteran how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  Further, the October 2006 
supplemental statement of the case reflects the RO's 
readjudication of the claims after providing that notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 536 (2006); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA treatment records, examination reports, and 
records from the Social Security Administration.  No further 
development is indicated.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Increased Ratings

The veteran asserts that his service-connected disabilities 
are so severe as to warrant evaluations in excess of 
70 percent for post-traumatic stress disorder and in excess 
of 60 percent for chronic fatigue syndrome.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder and chronic fatigue syndrome.  In 
Fenderson v. West, 12 Vet. App 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned at the time service connection for a 
disability is granted and a claim for an increased rating of 
a service-connected disorder.  In the case of the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-traumatic stress disorder

The veteran asserts that he could not work because he was 
overwhelmed by stress, anxiety, pressure, and the inability 
to concentrate or stay focused on the construction site.  He 
found it very difficult to get along with people, and he did 
not do well with the competitiveness, noise, and odors.  He 
described having intrusive thoughts and flashbacks.  The 
veteran was a painter and stated that he could not paint on 
his own because it would go against the union bylaws, which 
prohibited him from soliciting his own work.  He argues that 
disability due to his PTSD symptoms warrants a 100 percent 
evaluation, instead of the 70 percent rating he currently 
receives.

Disability due to post-traumatic stress disorder is evaluated 
under Diagnostic Code 9411.  The regulations establish a 
general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that impact on the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  



Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 70 percent for post-traumatic 
stress disorder.  Essentially, the level of severity of the 
veteran's symptoms does not rise to the level of severity of 
those listed under the 100 percent evaluation.  For example, 
there is no evidence of any gross impairment in thought 
processes and no evidence of disorientation as to time or 
place.  In June 2002, the veteran was described as oriented 
times three with appropriate affect.  He was also described 
as cooperative and pleasant.  There was no disorientation as 
to time or place.  In March 2003, the examiner noted the 
veteran's thought processes and content were normal with no 
perceptual problems.  He was described as being oriented to 
person, place, and time.  In March 2005, the examiner stated 
that the veteran's thought processes were logical and goal 
directed and that he communicated effectively.  The treatment 
records note that the veteran is able to communicate his 
feelings.  The veteran does not have persistent delusions or 
hallucinations.  In March 2003, the examiner stated that the 
veteran had no hallucinations.  In March 2005, the veteran 
was noted to have neither hallucinations nor delusions.  

There is no evidence of grossly inappropriate behavior 
reported by either the veteran himself or by trained medical 
professionals.  While the veteran described having 
disassociative episodes with an impulse to kill another 
person, he expressed fear of such episodes and it was noted 
that he had not committed any acts of violence.  Such would 
indicate that the veteran was aware that such episodes were 
wrong and knew not to act on them.  The fact that he was 
frightened by such episodes shows he does not have "grossly 
inappropriate behavior, " as he is aware that such episodes 
are indicative of inappropriate behavior.  The veteran has 
been reported to have suicidal ideation, but without any 
plan.  Medical records during the appeal period also show 
that the veteran denied both homicidal and suicidal 
ideations.  See March 2003 and March 2005 VA examination 
reports.  

The veteran is able to perform activities of daily living.  
When his appearance has been noted, he has been described as 
neat and clean (June 2002), and an examiner specifically 
noted that the veteran managed basic activities of daily 
living (March 2005).  Additionally, there is no evidence of 
any memory loss.  In June 2002, the veteran was able to 
describe seven stressors from his service in the Persian Gulf 
(more than a decade ago).  The examiner to whom the veteran 
reported these stressors noted that the veteran "exhibited 
excellent memory."  In March 2005, the examiner stated that 
the veteran's short-term and long-term memory were intact.  

The Board is aware that the symptoms listed under the 
100 percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan, supra.  However, the symptoms 
listed under the 100 percent evaluation contemplate a person 
who is not in touch with reality and cannot remember his own 
family's names.  The veteran's symptoms shown throughout the 
appeal period are not comparable in severity to the symptoms 
contemplated for the 100 percent evaluation.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  For example, the veteran is 
consistently described as alert and oriented.  He is able to 
describe his emotions and how he feels about his 
relationships with his wife, his children, and his friends.  
He has good days and bad days and is able to articulate why 
some days are better than others.  In May 2006, the veteran 
reported he did not feel depressed and he denied having 
intrusive thoughts or being anxious.  The veteran volunteers 
for his church at times.  This is additional evidence against 
a finding that the veteran's PTSD symptoms rise to the level 
of those contemplated under the 100 percent evaluation for 
that disorder.

The veteran's GAF score has varied throughout the appeal 
period from 20 to 61, which range between very serious 
symptoms to moderate symptoms.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS at 46-47.  The Board finds that the 
more serious symptoms are contemplated under the 70 percent 
evaluation, which evaluation includes symptoms such as 
obsessional rituals interfering with routine activities, 
intermittent illogical speech, panic attacks, impaired 
impulse control, etc.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

There is some evidence in the claims file that the veteran's 
post-traumatic stress disorder is totally disabling, as 
evidenced by the award of Social Security Administration 
disability benefits based mostly upon the veteran's 
psychiatric symptoms.  The Board finds, however, that it 
cannot grant a 100 percent evaluation based upon the facts in 
this case.  Again, the 100 percent evaluation provides 
examples of the types of symptoms that would warrant a 
100 percent evaluation, and the severity of such symptoms 
does not correlate with the symptoms exhibited by the 
veteran.  The veteran is in receipt of a total rating for 
compensation based upon individual unemployability, which 
contemplates the veteran's inability to work due, in part, to 
the service-connected post-traumatic stress disorder. 

The veteran is competent to report his symptoms; however, to 
the extent that he asserts the service-connected post-
traumatic stress disorder warrants an initial evaluation in 
excess of 70 percent, the Board finds that the preponderance 
of the evidence is against such finding for the reasons 
stated above.  The benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  Accordingly, in 
view of the denial of entitlement to an increased evaluation 
at any period since the effective date of service connection, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2006).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question, as the 70 percent 
evaluation contemplates marked interference with employment 
and takes into consideration hospitalization for the service-
connected disability.  VAOPGCPREC. 6-96 (1996); 38 C.F.R. 
§ 4.1 (2006) ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.").  

B.  Chronic fatigue syndrome

The veteran asserts that disability due to his chronic 
fatigue syndrome warrants a higher evaluation than the 
currently assigned 60 percent rating.  He has not made 
specific arguments as to why he believes he is entitled to 
the next higher evaluation for this disability.  

Chronic fatigue syndrome is evaluated under Diagnostic Code 
6354.  Diagnostic Code 6354 provides a 60 percent evaluation 
for signs and symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  A 100 
percent evaluation is warranted where the signs and symptoms 
are nearly constant and so severe as to restrict routine 
daily activities almost completely and which may occasionally 
preclude self-care.  Id.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
Id. at Note.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 60 percent for chronic 
fatigue syndrome.  The veteran has undergone multiple 
examinations throughout the appeal period.  In none of them 
does the veteran report symptoms that would meet the criteria 
for the 100 percent evaluation.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  For example, a February 2002 VA 
examination report shows that the veteran reported the 
inability to concentrate, headaches, tiredness, and 
difficulty sleeping at night.  The examiner determined the 
veteran had a normal physical examination.  In June 2002, the 
veteran reported having fatigue for 24 hours after exercising 
and a constant headache.  The examiner stated that the 
veteran "seem[ed] to be incapacitated by more than 50% 
regarding his daily routine activities."  In December 2002, 
the veteran reported tiredness, weakness, problems with 
memory, and concern with his general health.  Following 
examination, the examiner stated the veteran had a normal 
physical examination.  In an April 2003 VA examination 
report, the examiner stated he felt the veteran's fatigue was 
more likely part of his psychiatric disorder rather than a 
separate diagnosis.  He noted that the veteran agreed he 
could probably return to work and work an eight-hour day but 
that his nerves would become raw because of the pressures at 
work.  In a March 2005 VA examination report, the examiner 
noted that the veteran did not have a low grade fever, non-
exudative pharyngitis or palpable or tender cervical or 
axillary lymph nodes.  He veteran reported he was tired and 
weak, and had pain in the joints, but did not have 
generalized muscle aches.  The examiner further noted that 
the veteran had no history of fatigue lasting for 24 hours or 
longer after exercise and that he is not experiencing 
headaches.    

Such symptoms do not demonstrate that the veteran's fatigue 
is nearly constant and so severe as to restrict routine daily 
activities almost completely.  The veteran has never alleged 
that the symptoms associated with chronic fatigue syndrome 
are so severe that they restrict his daily activities or 
preclude from caring for himself.  See id.  A May 2006 VA 
examination report shows that the veteran reported he had 
been working outdoors including mowing the lawn.  He 
described it as being fun and found it therapeutic.  This is 
evidence against a finding that chronic fatigue syndrome 
restricts him from performing daily activities.  Therefore, 
in the absence of medical evidence that the veteran has 
experienced nearly constant signs and symptoms of fatigue at 
any point since the effective date of service connection, a 
rating in excess of 60 percent since is not warranted.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against an initial 
evaluation in excess of 60 percent for chronic fatigue 
syndrome.  The benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  Accordingly, in 
view of the denial of entitlement to an increased evaluation 
for any period since the effective date of service 
connection, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  As noted earlier, this regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd, 9 Vet. 
App. 88.  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash, 8 Vet. App. at 
227.  Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this question, 
as the 60 percent evaluation contemplates marked interference 
with employment.  The evidence has not shown that the veteran 
has been hospitalized for chronic fatigue syndrome.  
VAOPGCPREC. 6-96; 38 C.F.R. § 4.1.  




ORDER

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.

An initial evaluation in excess of 60 percent for chronic 
fatigue syndrome is denied.



_____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


